DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 8/25/21, with respect to the 102 rejections have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of claims 1-3, 6-12, 15 and 18 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-10 and 18-20, the prior art does not disclose an image sensor with the combination of limitations specified in the claimed invention, specifically the limitations of:
wherein the first pixel comprises a first selection transistor having a source/drain node directly connected to the first column line, and the second pixel comprises a second selection transistor having a source/drain node directly connected to the first column line; and a row driver configured to receive a clamp voltage and a selection voltage, select the first pixel based on the clamp voltage, and select the second pixel based on the selection voltage, wherein a voltage of the first column line is determined based on a higher voltage among a first output voltage of the first pixel and a second output voltage of the 
In regard to claims 11-15 and 17, the prior art does not disclose an image sensor with the combination of limitations specified in the claimed invention, specifically the limitations of:
wherein a voltage applied to a column line connected to the first row pixel and the second row pixel is a voltage based on at least one of the first pixel signal and the second pixel signal, wherein the first selection transistor and the second selection transistor are configured to as a winner-take-all circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs